Title: II. From George Washington to Major General Nathanael Greene, 23 June 1780
From: Washington, George
To: Greene, Nathanael



Dr Sir
Rockaway bridge [N.J.] June 23. 1780 ½ after 6 OC.

I received in the night at 12 & 3 OClock, Your Two Favors of Yesterday Evening in regular succession with respect to their dates. I have just heard several Cannon, but am still at a loss to know the design of them. I shall hold the Troops here in readiness till I receive further intelligence by which I may regulate myself. You will be so good as to advise me from time to time of matters; endeavouring as far as possible to ascertain the Enemy’s movements and the objects they have in view. I am Dr sir with great regard & esteem Yr Most Obedt st

G.W.

